BUFFINGTON, Circuit Judge
(dissenting).
Satisfied as I am that this case was tried without error by Judge Maris and that its reversal works a great wrong on the plaintiff, I record my dissent.
This is not a'case where the rights of the parties depend on the construction of provisions of a then issued policy, but one where the acts of the parties during continuous policies, the adjustment of prior losses, the approval of the plaintiff’s inventory method, the issuing of succeeding policies, and the subsequent collection of premiums, created a condition in which it would be -now grossly inequitable to defeat an honest claim for goods actually stolen, where no fraud was involved and the insured was advised, where a like earlier loss was ascertained and paid and the insured lulled into a course of action which the insurance company now repudiates, created a condition where it would be grossly inequitable to allow the insurance company to now defeat the admittedly honest claim by the contention that the method of bookkeeping which it induced the insured to follow was wrong and where it had assured the plaintiff it was right.
In the motion for a new trial the trial judge said:
“On October 25, 1935, the plaintiff’s store window had been broken into and certain merchandise stolen. At that time he was carrying a burglary insurance policy with the defendant having substantially *693the same provisions as the policies in suit. Following the burglary the assistant claims manager of the defendant came to his place of business, examined the perpetual inventory cards, including all the early cards, and other records and prepared a proof of claim which the plaintiff executed, and the defendant then paid the amount of the loss. The plaintiff’s witnesses testified that the defendant’s representative was asked whether he cared to make any recommendation for the improvement of the system and he expressed himself as thoroughly satisfied with the manner in which the records were kept. Several months later the defendant issued the policies in suit and accepted the premiums thereon paid by the plaintiff”.
In my judgment Judge Maris committed no error when after the verdict of the jury- — to which this question of estoppel was left to it to determine — he refused to enter judgment n. o. v. for the defendant, and rightly held: “This is not a case of varying the terms of a written contract by parol evidence. It is rather a case of permitting a party to a contract to show performance to the satisfaction of the other party.”